DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 5/3/2022 which amended claims 1, 8, 9, 13, 18, and 19. Claims 1-19 are currently pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sekiguchi et al. (US PGPub 2019/0323835, Sekiguchi hereinafter). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection under because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sekiguchi discloses Saito discloses a height measuring device (Figs. 1, 3, 4), comprising: 
a projection optical system configured to project a light ray onto an object to be measured (Figs. 1-4, 6, paras. [0033]-[0034], projection optical system 7 projects light beams to a sample 50); 
a detection optical system including a detection element configured to detect a reflected light ray from the object to be measured (Figs. 1, 3, 4, 6, paras. [0033]-[0034], [0051], a detection optical system 8 includes an imaging element 9 to detect reflection light from the sample 50); and 
a processing device configured to measure a height of the object to be measured based on an output of the detection element (Figs. 1-4, paras. [0032]-[0034], [0051]-[0052], a computer connected to the imaging element 9 detects the height of the sample 50), wherein 
the projection optical system includes a light splitting element which splits a trajectory of the light ray with which the object to be measured is irradiated into a plurality of parts (Figs. 1-4, 6, paras. [0033]-[0034], [0036]-[0040], the projection optical system 7 includes a slit to divide the light beam output by a light source into multiple light beams), and
the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element (Figs. 1, 3-4, 6, paras. [0048]-[0050], wedge substrate 8b is formed of two wedges to focus the light beams to form an image at the center of the imaging element 9).
Regarding claim 2, Sekiguchi discloses wherein the projection optical system includes a light source configured to emit light rays (Figs. 1-2, paras. [0036]-[0037], the projection optical system 7 includes a light source 7a), and the light splitting element is an opening forming member in which an opening for selectively passing a part of the light rays emitted from the light source is formed and which has a plurality of openings for dividing the trajectory of the light ray into a plurality of parts (Figs. 1-2, paras. [0036]-[0039], slit portion 7b separates the output from the light source into a plurality of light beams via slits S in a metal film). 
Regarding claim 3, Sekiguchi discloses wherein the opening is a two-dimensional slit in which a plurality of slits are arranged (Figs. 1-2, paras. [0036]-[0039], slit portion 7b includes rectangular slits S in a metal film).
Regarding claim 4, Sekiguchi discloses wherein the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a second height different from the first height (Figs. 1-4, 6-8, para. [0054], the light beams are directed to the center of the sample 50 when the sample is positioned at different heights). 
Regarding claim 5, Sekiguchi discloses wherein the projection optical system includes a projection lens which changes the trajectory of the divided light ray so that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a second height different from the first height (Figs. 1-4, 6-8, pars. [0075]-[0076], [0090], [0099], an optical path length correction member 40, 30 is used to arrange the optical path lengths of the light beams Ray 1 and Ray 2 such that the positions of the light beams on the sample 50 coincide when the sample 50 is at positions L1 and L2). 
Regarding claim 6, Sekiguchi discloses wherein the detection element is configured such that a detection surface of the detection element is located at a position where a reflected light ray from the object to be measured arranged at the first height and a reflected light ray from the object to be measured arranged at the second height arrive (Figs. 1-4, paras. [0032]-[0034], [0040], [0045], [0048]-[0051], imaging element 9 is arranged so that the light beams reflected from the sample 50 arranged at position L1 and position L2 impinge on the imaging element 9). 
Regarding claim 7, Sekiguchi discloses wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray (Figs. 1, 4-8, paras. [0052], [0056], [0068]-[0070], [0075]-[0076], [0090], [0099], optical path length correction member 10, 40, 30 is arranged to match the focuses of the light beams). 
Regarding claim 8, Sekiguchi discloses wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the light source and the object to be measured (Figs. 1-4, 6-8, pars. [0075]-[0076], [0090], [0099], an optical path length correction member 40, 30 is used to arrange the optical path lengths of the light beams Ray 1 and Ray 2 to illuminate sample 50, and the optical path length correction member is between the light source 7a and the sample 50). 
Regarding claim 10, Sekiguchi discloses wherein an adjustment element which makes a length of one optical path of a plurality of reflected light rays of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the object to be measured and the detection element (Figs. 1-4, 6-7, paras. [0052], [0056], [0068]-[0069], optical path length correction member 10 changes the effective lengths of light beams and is between sample 50 and imaging element 9).
Regarding claim 11, Sekiguchi discloses wherein an element for focusing a plurality of reflected light rays reflected from the object to be measured on one position of the detection element is disposed between the object to be measured and the detection element (Figs. 1-4, 6-7, paras. [0052], [0056], [0068]-[0070], optical path length correction member 10 changes the effective lengths of light beams and is between sample 50 and imaging element 9 to focus the beams on imaging element 9).
Regarding claim 19, Sekiguchi discloses a height measuring device (Fig. 1), comprising:
a sample stage configured to place an object to be measured (Fig. 1, paras. [0026], [0029], [0033], a sample stage supports sample 50);
a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured (Fig. 1, paras. [0026], [0029], [0033], an actuator changes the height of the sample stage);
a projection optical system configured to project a light ray onto the object to be measured (Figs. 1-4, 6, paras. [0033]-[0034], projection optical system 7 projects light beams to a sample 50); 
a detection optical system including a detection element configured to detect a reflected light ray from the object to be measured (Figs. 1, 3, 4, 6, paras. [0033]-[0034], [0051], a detection optical system 8 includes an imaging element 9 to detect reflection light from the sample 50); and 
a processing device configured to measure a height of the object to be measured based on an output of the detection element (Figs. 1-4, paras. [0032]-[0034], [0051]-[0052], a computer connected to the imaging element 9 detects the height of the sample 50), wherein
the projection optical system includes a switching element configured to switch a trajectory of the light ray with which the object to be measured is irradiated, and the switching element is configured to switch the trajectory of the light ray so as to make a position of an irradiation point of a light ray when the object to be measured in is positioned at a first height coincide with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is positioned at a second height different from the first height with the drive mechanism (Fig. 6, paras. [0033]-[0034], [0036]-[0040], [0054], [0075]-[0077], the projection optical system includes a slit portion 7b to change the trajectory of the beam from the light source and an optical path length correction member 40 to permit the light beams incident upon the sample 50 to coincide when the sample is positioned at positions L1 and L2), and
the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element (Figs. 1, 3-4, 6, paras. [0048]-[0050], wedge substrate 8b is formed of two wedges to focus the light beams to form an image at the center of the imaging element 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US PGPub 2007/0109557, Saito hereinafter) in view of Sato (US PGPub 2010/0097595). 
Regarding claim 1, Saito discloses a height measuring device (Figs. 1-3, 10, 11, 12), comprising: 
a projection optical system configured to project a light ray onto an object to be measured (Figs. 1-3, 10-12, paras. [0060], [0062]-[0064], optical height detection optical system 31 includes a projection optical system 51 that projects light to measurement object 15); 
a detection optical system including a detection element configured to detect a reflected light ray from the object to be measured (Figs. 1-4, 10-12, paras. [0060], [0065], the optical height detection optical system 31 includes a detection optical system 52 that detects light reflected from measurement object 15); and 
a processing device configured to measure a height of the object to be measured based on an output of the detection element (Figs. 1-3 and 10-12, paras. [0060], [0065], [0069]-[0071], height calculation processing device 32 calculates the height of object 15 based on the output of sensor 71), wherein 
the projection optical system includes a light splitting element which splits a trajectory of the light ray with which the object to be measured is irradiated into a plurality of parts (Figs. 1-4 and 10-12, paras. [0060], [0064], [0067]-[0068], the projection optical system 51 includes a two-dimensional slit 64 which forms two-dimensional slit light). Saito does not appear to explicitly describe the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element. 
Sato discloses the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element (Figs. 9-12, paras. [0009], [0042]-[0043], [0065], chromatic-aberration correcting optical element 42b is formed of a plurality of wedges and is in the detection system to correct the imaging position for different wavelengths onto a light receiving sensor 67 by focusing the light onto one point).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element as taught by Sato in the detection optical system of the height measuring device as taught by Saito since including the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element is commonly used to correct for chromatic aberration in the detection system to improve focus measurement accuracy (Sato, paras. [0009], [0063]-[0066]).
Regarding claim 2, Saito as modified by Sato discloses wherein the projection optical system includes a light source configured to emit light rays (Saito, Figs. 1-4 and 10-12, para. [0064], the projection optical system 51 includes a light source 61), and the light splitting element is an opening forming member in which an opening for selectively passing a part of the light rays emitted from the light source is formed and which has a plurality of openings for dividing the trajectory of the light ray into a plurality of parts (Saito, Figs. 1-4 and 10-12, paras. [0064], [0067]-[0068], the two-dimensional slit 64 includes two-dimensional openings that pass light rays from the source 61 to form two-dimensional slit light on the object 15). 
Regarding claim 3, Saito as modified by Sato discloses wherein the opening is a two-dimensional slit in which a plurality of slits are arranged (Saito, Figs. 1-4 and 10-12, paras. [0064], [0067]-[0068], the two-dimensional slit 64 includes two-dimensional openings that pass light rays from the source 61 to form two-dimensional slit light on the object 15).
Regarding claim 13, Saito discloses a beam irradiation device (Figs. 1-3 and 10-12), comprising: 
a sample stage configured to place an object to be measured (Figs. 1 and 11, para. [0058], [0066], [0080], XY stage 16 supports object 15); 
a beam irradiation optical system configured to irradiate the object to be measured placed on the sample stage with a beam and including a lens for focusing the beam (Figs. 1 and 11, paras. [0056]-[0060], [0104], the CD-SEM apparatus irradiates object 15 with electrons and includes an objective lens 14, 244 that converges the electron beam onto the object 15); 
a projection optical system configured to project a light ray onto the object to be measured (Figs. 1-3, 10-12, paras. [0060], [0062]-[0064], optical height detection optical system 31 includes a projection optical system 51 that projects light to measurement object 15); 
a detection optical system including a detection element configured to detect a reflected light ray from the object to be measured (Figs. 1-4, 10-12, paras. [0060], [0065], the optical height detection optical system 31 includes a detection optical system 52 that detects light reflected from measurement object 15); and 
a control device configured to control the lens so as to adjust a focus of the beam based on an output of the detection element (Figs. 1 and 11, paras. [0059], [0080], [0105]-[0106], [0110]-[0111], focus controlling means 21 controls focus of the objective lens 14 based on the height of the measurement object 15 calculated by height calculation processing device 32), wherein 
the projection optical system includes a light splitting element which splits a trajectory of the light ray with which the object to be measured is irradiated into a plurality of parts (Figs. 1-4 and 10-12, paras. [0060], [0064], [0067]-[0068], the projection optical system 51 includes a two-dimensional slit 64 which forms two-dimensional slit light). Saito does not appear to explicitly describe the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element. 
Sato discloses the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element (Figs. 9-12, paras. [0009], [0042]-[0043], [0065], chromatic-aberration correcting optical element 42b is formed of a plurality of wedges and is in the detection system to correct the imaging position for different wavelengths onto a light receiving sensor 67 by focusing the light onto one point).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element as taught by Sato in the detection optical system of the beam irradiation device as taught by Saito since including the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element is commonly used to correct for chromatic aberration in the detection system to improve focus measurement accuracy (Sato, paras. [0009], [0063]-[0066]).

Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito as modified by Sato as applied to claims 2 and 13 above, and further in view of Watanabe et al. (US PGPub 2002/0053634, Watanabe hereinafter). 
Regarding claim 4, Saito as modified by Sato does not appear to explicitly describe wherein the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a second height different from the first height.
Watanabe discloses wherein the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a second height different from the first height (Fig. 27, para. [0195], the detection position displacement when a sample 106 is at different z-axis positions is prevented by elevating and lowering the detector system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a second height different from the first height as taught by Watanabe in the height measuring device as taught by Saito as modified by Sato since including wherein the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a second height different from the first height is commonly used to prevent deviation of the detection position to improve detection accuracy by reducing measurement errors (Watanabe, para. [0195]). 
Regarding claim 5, Saito as modified by Sato and Watanabe discloses wherein the projection optical system includes a projection lens which changes the trajectory of the divided light ray so that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is arranged at a second height different from the first height (Watanabe, Figs. 10 and  27, paras. [0088], [0154]-[0155], [0161], [0195], the detector system including the projection system is elevated and lowered to change the trajectory of the multi-slit light to locate the detection position at the same location when the position of sample 106 is displaced in the z-axis direction). 
Regarding claim 6, Saito as modified by Sato and Watanabe discloses wherein the detection element is configured such that a detection surface of the detection element is located at a position where a reflected light ray from the object to be measured arranged at the first height and a reflected light ray from the object to be measured arranged at the second height arrive (Watanabe, Fig. 27, paras. [0088], [0154], [0161], [0195], the detector system including the image sensor 214 is elevated and lowered such that the light reflected by sample 106 is incident upon the image sensor 214 when the position of sample 106 is displaced in different z-axis directions). 
Regarding claim 14, Saito as modified by Sato does not appear to explicitly describe a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured. 
Watanabe discloses a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured (Figs. 2-3, paras. [0093], [0095], the position of the stage 105 in the z-axis direction is controlled by stage control unit 126).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have included a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured as taught by Watanabe in the beam irradiation device as taught by Saito as modified by Sato since including a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured is commonly used to further provide direct control of the focus position of the beam irradiation device by moving the stage position (Watanabe, para. [0093]). 

Claims 7-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito as modified by Sato as applied to claims 1 and 13 above, and further in view of Kawaguchi et al. (JP2002-196222, Kawaguchi hereinafter; English translation included with this Office Action).
Regarding claim 7, Saito as modified by Sato does not appear to explicitly describe wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray.
Kawaguchi discloses wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray (Figs. 1, 4, 10, 14-16, pages 5-7, optical path length correcting glass 10 corrects the optical path length of the light beams produced by the slits of light projecting slit T on the exit surface of prism 26. The optical path length correcting glass 10 has different thicknesses for the light beams to correct the path lengths and the focus positions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray as taught by Kawaguchi in the height measuring device as taught by Saito as modified by Sato since including wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray is commonly used to improve focusing performance over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract). 
Regarding claim 8, Saito as modified by Sato does not appear to explicitly describe wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the light source and the object to be measured.
Kawaguchi discloses wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the light source and the object to be measured (Figs. 1, 4, 10, 14-16, pages 5-7, optical path length correcting glass 10 corrects the optical path length of the light beams produced by the slits of light projecting slit T on the exit surface of prism 26. The optical path length correcting glass 10 has different thicknesses for the light beams to correct the path lengths and the focus positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the light source and the object to be measured as taught by Kawaguchi in the height measuring device as taught by Saito as modified by Sato since including wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the light source and the object to be measured is commonly used to improve focusing performance over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract).
Regarding claim 9, Saito as modified by Sato in view of Kawaguchi discloses wherein the adjustment element is an optical element which extends the length of the one optical path by an amount (Kawaguchi, Figs. 1, 4, 10, 14-16, pages 5-7, optical path length correcting glass 10 corrects the optical path length of the light beams produced by the slits of light projecting slit T on the exit surface of prism 26. The optical path length correcting glass 10 has different thicknesses for the light beams to correct the path lengths and the focus positions) and discloses the general conditions of WD: Difference in height between the object to be measured at a first height and the object to be measured at a second height (Saito, Fig. 3, para. [0069], the height of the measurement object 15 is changed by Δz) and θ: relative angle between the normal line to the surface of the object to be measured and the optical path of the light ray (Kawaguchi, Figs. 1, 4, 10, 14-16, the light beams are incident to the inspection surface Wa at an angle). However, Saito as modified by Sato in view of Kawaguchi does not appear to explicitly describe the amount is Optext1=WD/cosθ. As Saito as modified by Sato in view of Kawaguchi has established the general conditions of the adjustment element which extends the length of the one optical path by an amount, WD, and θ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the extension of the length of the one optical path as taught by Saito as modified by Sato in view of Kawaguchi to have obtained the amount Optext1=WD/cosθ since including the Optext1 is obtained by the following equation Optext1=WD/cosθ would have only required routine skill in the art to have determined the working range of the extension of the length of the one optical path that provides the focusing performance improvement over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract).
Regarding claim 10, Saito as modified by Sato does not appear to explicitly describe wherein an adjustment element which makes a length of one optical path of a plurality of reflected light rays of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the object to be measured and the detection element.
Kawaguchi discloses wherein an adjustment element which makes a length of one optical path of a plurality of reflected light rays of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the object to be measured and the detection element (Figs. 1, 4, 5, 8, and 10, pages 7-8, optical path length correcting glass 11 is arranged in the optical path between the substrate W and the detector 17, and the optical path length correcting glass 11 has different thicknesses for the light beams to correct the path lengths and the focus positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an adjustment element which makes a length of one optical path of a plurality of reflected light rays of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the object to be measured and the detection element as taught by Kawaguchi in the height measuring device as taught by Saito as modified by Sato since including wherein an adjustment element which makes a length of one optical path of a plurality of reflected light rays of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between the object to be measured and the detection element is commonly used to improve focusing performance over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract).
Regarding claim 11, Saito as modified by Sato does not appear to explicitly describe wherein an element for focusing a plurality of reflected light rays reflected from the object to be measured on one position of the detection element is disposed between the object to be measured and the detection element.
Kawaguchi discloses wherein an element for focusing a plurality of reflected light rays reflected from the object to be measured on one position of the detection element is disposed between the object to be measured and the detection element (Figs. 1, 4, 5, 8, and 10, pages 7-8, optical path length correcting glass 11 is arranged in the optical path between the substrate W and the detector 17, and the optical path length correcting glass 11 has different thicknesses for the light beams to correct the path lengths and the focus positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an element for focusing a plurality of reflected light rays reflected from the object to be measured on one position of the detection element is disposed between the object to be measured and the detection element as taught by Kawaguchi in the height measuring device as taught by Saito as modified by Sato since including wherein an element for focusing a plurality of reflected light rays reflected from the object to be measured on one position of the detection element is disposed between the object to be measured and the detection element is commonly used to improve focusing performance over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract).
Regarding claim 16, Saito as modified by Sato does not appear to explicitly describe wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray.
Kawaguchi discloses wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray (Figs. 1, 4, 10, 14-16, pages 5-7, optical path length correcting glass 10 corrects the optical path length of the light beams produced by the slits of light projecting slit T on the exit surface of prism 26. The optical path length correcting glass 10 has different thicknesses for the light beams to correct the path lengths and the focus positions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray as taught by Kawaguchi in the beam irradiation device as taught by Saito as modified by Sato since including wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray is commonly used to improve focusing performance over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract). 
Regarding claim 17, Saito as modified by Sato does not appear to explicitly describe wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of part extend further than a length of the other optical path is disposed between the light source and the object to be measured.
Kawaguchi discloses wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of part extend further than a length of the other optical path is disposed between the light source and the object to be measured (Figs. 1, 4, 10, 14-16, pages 5-7, optical path length correcting glass 10 corrects the optical path length of the light beams produced by the slits of light projecting slit T on the exit surface of prism 26. The optical path length correcting glass 10 has different thicknesses for the light beams to correct the path lengths and the focus positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of part extend further than a length of the other optical path is disposed between the light source and the object to be measured as taught by Kawaguchi in the beam irradiation device as taught by Saito as modified by Sato since including wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of part extend further than a length of the other optical path is disposed between the light source and the object to be measured is commonly used to improve focusing performance over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract).
Regarding claim 18, Saito as modified by Sato in view of Kawaguchi discloses wherein the adjustment element is an optical element which extends the length of the one optical path by an amount (Kawaguchi, Figs. 1, 4, 10, 14-16, pages 5-7, optical path length correcting glass 10 corrects the optical path length of the light beams produced by the slits of light projecting slit T on the exit surface of prism 26. The optical path length correcting glass 10 has different thicknesses for the light beams to correct the path lengths and the focus positions) and discloses the general conditions of WD: Difference in height between the object to be measured at a first height and the object to be measured at a second height (Saito, Fig. 3, para. [0069], the height of the measurement object 15 is changed by Δz) and θ: relative angle between the normal line to the surface of the object to be measured and the optical path of the light ray (Kawaguchi, Figs. 1, 4, 10, 14-16, the light beams are incident to the inspection surface Wa at an angle). However, Saito as modified by Sato in view of Kawaguchi does not appear to explicitly describe the amount is Optext1=WD/cosθ. As Saito as modified by Sato in view of Kawaguchi has established the general conditions of the adjustment element which extends the length of the one optical path by an amount, WD, and θ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the extension of the length of the one optical path as taught by Saito as modified by Sato in view of Kawaguchi to have obtained the amount Optext1=WD/cosθ since including the Optext1 is obtained by the following equation Optext1=WD/cosθ would have only required routine skill in the art to have determined the working range of the extension of the length of the one optical path that provides the focusing performance improvement over a wide detection region to thereby improve detection precision with a simple optical system (Kawaguchi, abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi as applied to claim 8 above.
Regarding claim 9, Sekiguchi discloses wherein the adjustment element is an optical element which extends the length of the one optical path by an amount (Figs. 1-4, 6-8, paras. [0061], [0065]-[0068], [0070]-[0071], [0075]-[0076], [0090], [0099], an optical path length correction member 40, 30 is used to arrange the optical path lengths of the light beams Ray 1 and Ray 2 to illuminate sample 50, and the optical path length correction member is between the light source 7a and the sample 50) and discloses the general condition of WD: Difference in height between the object to be measured at a first height and the object to be a measured at a second height (Figs. 1-4, paras. [0061], [0065]-[0068], [0070]-[0071], [0075]-[0076], [0090], [0099], a distance between L1 and L2 is DL) and θ: relative angle between the normal line to the surface of the object to be measured and the optical path of the light ray (Figs. 1-4, paras. [0061], [0065]-[0068], [0075]-[0076], [0090], [0099], θ is the angle between the optical path of the ray and the optical axis); however, Sekiguchi does not appear to explicitly describe the amount is Optext1, and the Optext1 is obtained by the following equation Optext1=WD/cosθ. As Sekiguchi has established the general conditions of the adjustment element which extends the length of the one optical path by an amount, WD, and θ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the extension of the length of the one optical path as taught by Sekiguchi to have obtained the amount Optext1=WD/cosθ in the height measuring device as taught by Sekiguchi since including the Optext1 is obtained by the following equation Optext1=WD/cosθ would have only required routine skill in the art to have determined the working range of the extension of the length of the one optical path that provides the focusing performance improvement over a wide detection region to thereby improve detection precision. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito as modified by Sato as applied to claim 1 above, and further in view of Niemelä et al. (US PGPub 2012/0206710, Niemelä hereinafter).
Regarding claim 12, Saito as modified by Sato discloses wherein the detection optical system includes a first detection optical system including a first detection element for detecting a reflected light ray of a first light ray obtained by projecting the divided light ray onto the object to be measured (Saito, Figs. 1-4, 10-12, paras. [0060], [0065], the optical height detection optical system 31 includes a detection optical system 52 with a two-dimensional area sensor 71 that detects the light beams reflected from measurement object 15), but Saito as modified by Sato does not appear to explicitly describe wherein the detection optical system a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element. 
	Niemelä discloses wherein the detection optical system includes a first detection optical system including a first detection element for detecting a reflected light ray of a first light ray obtained by projecting the divided light ray onto the object to be measured and a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element (Fig. 2c, paras. [0048], [0055], the optical radiation detection unit 107b includes two separate detectors 107b1 and 107b2 to detect the light rays reflected from the measured surface. Light is reflected by a semi-transparent mirror to the second detector 107b2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the detection optical system includes a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element as taught by Niemelä in the height measuring device having the detection optical system with the first detection optical system as taught by Saito as modified by Sato since including wherein the detection optical system includes a first detection optical system including a first detection element for detecting a reflected light ray of a first light ray obtained by projecting the divided light ray onto the object to be measured and a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element is commonly used to improve measurement reliability for measuring a surface of a measurement object (Niemelä, paras. [0006]-[0007]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi as applied to claim 1 above, and further in view of Niemelä et al. (US PGPub 2012/0206710, Niemelä hereinafter).
Regarding claim 12, Sekiguchi discloses wherein the detection optical system includes a first detection optical system including a first detection element for detecting a reflected light ray of a first light ray obtained by projecting the divided light ray onto the object to be measured (Figs. 1, 3, 4, 6, paras. [0033]-[0034], [0051], a detection optical system 8 includes an imaging element 9 to detect reflection light from the sample 50), but Sekiguchi does not appear to explicitly describe wherein the detection optical system a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element. 
	Niemelä discloses wherein the detection optical system includes a first detection optical system including a first detection element for detecting a reflected light ray of a first light ray obtained by projecting the divided light ray onto the object to be measured and a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element (Fig. 2c, paras. [0048], [0055], the optical radiation detection unit 107b includes two separate detectors 107b1 and 107b2 to detect the light rays reflected from the measured surface. Light is reflected by a semi-transparent mirror to the second detector 107b2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the detection optical system includes a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element as taught by Niemelä in the height measuring device having the detection optical system with the first detection optical system as taught by Sekiguchi since including wherein the detection optical system includes a first detection optical system including a first detection element for detecting a reflected light ray of a first light ray obtained by projecting the divided light ray onto the object to be measured and a second detection optical system including a second detection element for detecting a reflected light ray of a second light ray, and the second detection optical system includes a mirror which reflects the reflected light ray of the second light ray to reach the second detection element is commonly used to improve measurement reliability for measuring a surface of a measurement object (Niemelä, paras. [0006]-[0007]).


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US PGPub 2007/0109557, Saito hereinafter) in view of Sekiguchi et al. (US PGPub 2019/0323835, Sekiguchi hereinafter).  
Regarding claim 13, Saito discloses a beam irradiation device (Figs. 1-3 and 10-12), comprising: 
a sample stage configured to place an object to be measured (Figs. 1 and 11, para. [0058], [0066], [0080], XY stage 16 supports object 15); 
a beam irradiation optical system configured to irradiate the object to be measured placed on the sample stage with a beam and including a lens for focusing the beam (Figs. 1 and 11, paras. [0056]-[0060], [0104], the CD-SEM apparatus irradiates object 15 with electrons and includes an objective lens 14, 244 that converges the electron beam onto the object 15); 
a projection optical system configured to project a light ray onto the object to be measured (Figs. 1-3, 10-12, paras. [0060], [0062]-[0064], optical height detection optical system 31 includes a projection optical system 51 that projects light to measurement object 15); 
a detection optical system including a detection element configured to detect a reflected light ray from the object to be measured (Figs. 1-4, 10-12, paras. [0060], [0065], the optical height detection optical system 31 includes a detection optical system 52 that detects light reflected from measurement object 15); and 
a control device configured to control the lens so as to adjust a focus of the beam based on an output of the detection element (Figs. 1 and 11, paras. [0059], [0080], [0105]-[0106], [0110]-[0111], focus controlling means 21 controls focus of the objective lens 14 based on the height of the measurement object 15 calculated by height calculation processing device 32), wherein 
the projection optical system includes a light splitting element which splits a trajectory of the light ray with which the object to be measured is irradiated into a plurality of parts (Figs. 1-4 and 10-12, paras. [0060], [0064], [0067]-[0068], the projection optical system 51 includes a two-dimensional slit 64 which forms two-dimensional slit light). Saito does not appear to explicitly describe the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element. 
Sekiguchi discloses the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element (Figs. 1, 3-4, 6, paras. [0048]-[0050], [0056], wedge substrate 8b is formed of two wedges to focus the light beams to form an image at the center of the imaging element 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element as taught by Sekiguchi in the detection optical system of the beam irradiation device as taught by Saito since including the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element is commonly used to minimize the impact of positional deviations on measurement performance using an optical element having a simple, easily-manufactured design (Sekiguchi, para. [0050]). 
Regarding claim 14, Saito does not appear to explicitly describe comprising: a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured. 
Sekiguchi discloses a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured (Fig. 1, paras. [0026], [0029], [0033], an actuator changes the height of the sample stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured as taught by Sekiguchi in the beam irradiation device as taught by Saito since including a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured is commonly used to enable automatic control of the vertical position of the sample. 
Regarding claim 15, Saito as modified by Sekiguchi discloses wherein the drive mechanism is configured to move the sample stage so that the object to be measured is located at least at a first height and a second height different from the first height (Sekiguchi, Fig. 1, paras. [0026], [0029], [0033], an actuator changes the height of the sample stage to positions L1 and L2), and 
the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the second height (Sekiguchi, Figs. 1-4, 6-8, para. [0054], the light beams are directed to the center of the sample 50 when the sample is positioned at different heights).
Regarding claim 16, Saito as modified by Sekiguchi discloses wherein an adjustment element which matches a focusing condition of one light ray of the light rays split into a plurality of parts by the light splitting element with respect to the object to be measured with a focusing condition with respect to the other light ray is disposed in an optical path of the one light ray (Figs. 1, 4-8, paras. [0052], [0056], [0068]-[0070], [0075]-[0076], [0090], [0099], optical path length correction member 10, 40, 30 is arranged to match the focuses of the light beams).
Regarding claim 17, Saito as modified by Sekiguchi discloses wherein an adjusting element which makes a length of one optical path of the light ray divided into a plurality of parts extend further than a length of the other optical path is disposed between a light source and the object to be measured (Sekiguchi, Figs. 1-4, 6-8, pars. [0075]-[0076], [0090], [0099], an optical path length correction member 40, 30 is used to arrange the optical path lengths of the light beams Ray 1 and Ray 2 to illuminate sample 50, and the optical path length correction member is between the light source 7a and the sample 50).
Regarding claim 18, Saito as modified by Sekiguchi discloses wherein the adjustment element is an optical element which extends the length of the one optical path by an amount (Sekiguchi, Figs. 1-4, 6-8, paras. [0061], [0065]-[0068], [0070]-[0071], [0075]-[0076], [0090], [0099], an optical path length correction member 40, 30 is used to arrange the optical path lengths of the light beams Ray 1 and Ray 2 to illuminate sample 50, and the optical path length correction member is between the light source 7a and the sample 50) and discloses the general condition of WD: Difference in height between the object to be measured at a first height and the object to be a measured at a second height (Figs. 1-4, paras. [0061], [0065]-[0068], [0070]-[0071], [0075]-[0076], [0090], [0099], a distance between L1 and L2 is DL) and θ: relative angle between the normal line to the surface of the object to be measured and the optical path of the light ray (Figs. 1-4, paras. [0061], [0065]-[0068], [0075]-[0076], [0090], [0099], θ is the angle between the optical path of the ray and the optical axis); however, Sekiguchi does not appear to explicitly describe the amount is Optext1, and the Optext1 is obtained by the following equation Optext1=WD/cosθ. As Saito as modified by Sekiguchi has established the general conditions of the adjustment element which extends the length of the one optical path by an amount, WD, and θ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the extension of the length of the one optical path as taught by Saito as modified by Sekiguchi to have obtained the amount Optext1=WD/cosθ in the beam irradiation device as taught by Saito as modified by Sekiguchi since including the Optext1 is obtained by the following equation Optext1=WD/cosθ would have only required routine skill in the art to have determined the working range of the extension of the length of the one optical path that provides the focusing performance improvement over a wide detection region to thereby improve detection precision. 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saito as modified by Sato in view of Watanabe as applied to claim 14 above, and further in view of Pettibone (US PGPub 2020/0035451, Pettibone hereinafter). 
Regarding claim 15, Saito as modified by Sato in view of Watanabe does not appear to explicitly describe wherein the drive mechanism is configured to move the sample stage so that the object to be measured is located at least at a first height and a second height different from the first height, and the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the second height. 
Pettibone discloses wherein the drive mechanism is configured to move the sample stage so that the object to be measured is located at least at a first height and a second height different from the first height (Figs. 2-3, paras. [0025], [0029]-[0030], [0035], [0036], [0044], [0055], [0064], [0070], the controller 224 actuates the stage assembly 210 to place the specimen 208 at a second working distance different from the first working distance), and 
the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the second height (Figs. 2-3, paras. [0037]-[0044], [0055], [0058], prisms 220 or actuatable mirrors and encoders are used to achieve the beam deflections required to direct the illumination beam 201 to the specimen 208 at different working distances while maintaining optical alignment of the measurement position at the measured heights). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the drive mechanism is configured to move the sample stage so that the object to be measured is located at least at a first height and a second height different from the first height, and the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the second height as taught by Pettibone in the beam irradiation device as taught by Saito as modified by Sato in view of Watanabe since including wherein the drive mechanism is configured to move the sample stage so that the object to be measured is located at least at a first height and a second height different from the first height, and the projection optical system is configured such that a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the first height coincides with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is located at the second height is commonly used to permit measurement of the substrate at multiple working distances to allow operation of the electron beam objective at a wider range of operational parameters by implementing feedback control while improving measurement accuracy by maintaining optical alignment (Pettibone, paras. [0003]-[0004], [0026]-[0028], [0041], [0054], [0057]). 



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sato in view of Pettibone (US PGPub 2020/0035451, Pettibone hereinafter).
Regarding claim 19, Saito discloses a height measuring device (Figs. 1-3, 10, 11, 12), comprising:
a sample stage configured to place an object to be measured (Figs. 1 and 11, para. [0058], [0066], [0080], XY stage 16 supports object 15);
a projection optical system configured to project a light ray onto the object to be measured (Figs. 1-3, 10-12, paras. [0060], [0062]-[0064], optical height detection optical system 31 includes a projection optical system 51 that projects light to measurement object 15);
a detection optical system including a detection element configured to detect a reflected light ray from the object to be measured (Figs. 1-4, 10-12, paras. [0060], [0065], the optical height detection optical system 31 includes a detection optical system 52 that detects light reflected from measurement object 15); and 
a processing device configured to measure a height of the object to be measured based on an output of the detection element (Figs. 1 and 11, paras. [0059], [0080], [0105]-[0106], [0110]-[0111], focus controlling means 21 controls focus of the objective lens 14 based on the height of the measurement object 15 calculated by height calculation processing device 32). Saito does not appear to explicitly describe a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured, wherein the projection optical system includes a switching element configured to switch a trajectory of the light ray with which the object to be measured is irradiated, and the switching element is configured to switch the trajectory of the light ray so as to make a position of an irradiation point of a light ray when the object to be measured is positioned at a first height coincide with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is positioned at a second height different from the first height with the drive mechanism, and the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element. 
Sato discloses the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element (Figs. 9-12, paras. [0009], [0042]-[0043], [0065], chromatic-aberration correcting optical element 42b is formed of a plurality of wedges and is in the detection system to correct the imaging position for different wavelengths onto a light receiving sensor 67 by focusing the light onto one point).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element as taught by Sato in the detection optical system of the height measuring device as taught by Saito since including the detection optical system includes a double-sided wedge substrate configured to focus a plurality of trajectories of the light ray into one point on the detection element is commonly used to correct for chromatic aberration in the detection system to improve focus measurement accuracy (Sato, paras. [0009], [0063]-[0066]).
Saito as modified by Sato does not appear to explicitly describe a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured, wherein the projection optical system includes a switching element configured to switch a trajectory of the light ray with which the object to be measured is irradiated, and the switching element is configured to switch the trajectory of the light ray so as to make a position of an irradiation point of a light ray when the object to be measured is positioned at a first height coincide with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is positioned at a second height different from the first height with the drive mechanism.
Pettibone discloses a drive mechanism for moving the sample in a normal line direction of a surface of the object to be measured (Figs. 2-3, paras, [0025], [0030], [0033], [0048]-[0049], [0054]-[0055], actuators 230 selectively actuate the stage assembly 210 having the specimen 208 in the z-axis direction); wherein
the projection optical system includes a switching element configured to switch a trajectory of the light ray with which the object to be measured is irradiated, and the switching element is configured to switch the trajectory of the light ray so as to make a position of an irradiation point of a light ray when the object to be measured is positioned at a first height coincide with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is positioned at a second height different from the first height with the drive mechanism (Figs. 2-3, paras. [0037]-[0044], [0055], [0058], prisms 220 or actuatable mirrors and encoders are used to achieve the beam deflections required to direct the illumination beam 201 to the specimen 208 at different working distances while maintaining optical alignment of the measurement position at the measured heights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured, wherein the projection optical system includes a switching element configured to switch a trajectory of the light ray with which the object to be measured is irradiated, and the switching element is configured to switch the trajectory of the light ray so as to make a position of an irradiation point of a light ray when the object to be measured is positioned at a first height coincide with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is positioned at a second height different from the first height with the drive mechanism as taught by Pettibone in the height measuring device as taught by Saito as modified by Sato since including a drive mechanism for moving the sample stage in a normal line direction of a surface of the object to be measured, wherein the projection optical system includes a switching element configured to switch a trajectory of the light ray with which the object to be measured is irradiated, and the switching element is configured to switch the trajectory of the light ray so as to make a position of an irradiation point of a light ray when the object to be measured is positioned at a first height coincide with a position of an irradiation point of a light ray with respect to the object to be measured when the object to be measured is positioned at a second height different from the first height with the drive mechanism is commonly used to permit measurement of the substrate at multiple working distances to allow operation of the electron beam objective at a wider range of operational parameters by implementing feedback control while improving measurement accuracy by maintaining optical alignment (Pettibone, paras. [0003]-[0004], [0026]-[0028], [0041], [0054], [0057]).


Response to Arguments
Applicant’s arguments, see page 9, filed 5/3/2022, with respect to the objection to claim 8 have been fully considered and are persuasive in light of the amendment of the claim. The objection to claim 8 has been withdrawn. 
Applicant’s arguments, see page 9, filed 5/3/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 9 and 18 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejection of claims 9 and 18 have been withdrawn. 
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882